Citation Nr: 1003543	
Decision Date: 01/25/10    Archive Date: 02/01/10

DOCKET NO.  08-26 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for hepatitis C. 


REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel

INTRODUCTION

The Veteran served on active duty from November 1968 to 
December 1970.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a September 2007 rating 
decision by the Department of Veterans Affairs (hereinafter 
VA) Regional Office in St. Paul, Minnesota, (hereinafter RO).  

In September 2009, a hearing was held before the Veterans Law 
Judge signing this document, who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. 
§ 7107(c) (West 2002).  While testimony was presented at this 
hearing addressing a claim for service connection for 
tinnitus, a June 2009 rating decision granted service 
connection for this condition.  As such, the only issue 
remaining on appeal is as listed on the Title Page. 


FINDINGS OF FACT

1.  Service connection for hepatitis C was denied by a 
February 2004 rating decision about which the Veteran was 
notified in that month; the Veteran did not appeal this 
decision.  

2.  The additional evidence received since the February 2004 
rating decision does not raise a reasonable possibility of 
substantiating the claim of service connection for hepatitis 
C.  
 

CONCLUSIONS OF LAW

1.  The February 2004 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2003).  

2.  Evidence received to reopen the claim of entitlement to 
service connection for hepatitis C is not new and material, 
and therefore, the claim is not reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  The duty to notify was fulfilled in the 
instant case by letter dated in November 2006 prior to the 
adjudication that gave rise to this appeal that informed the 
appellant of the information and evidence necessary to 
prevail in his claim.  This letter was compliant with Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  

As for the duty to assist, the service treatment reports and 
VA clinical reports have been obtained, and as there is no 
indication that there are additional records that need to be 
obtained that would assist in the adjudication of the claim, 
the duty to assist has been fulfilled.  

II.  Legal Criteria/Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303(a), 3.304.  

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b).  When a condition noted during service is not shown 
to be chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of: (1) a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay statements may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability which may reasonably be 
observed by laypersons.  38 C.F.R. § 3.303(a); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).

Pursuant to 38 U.S.C.A. § 5108, VA must reopen a finally 
disallowed claim when new and material evidence is presented 
or secured with respect to that claim. Kightly v. Brown, 6 
Vet. App. 200 (1994).  Only evidence presented since the last 
final denial on any basis, either upon the merits of the 
case, or upon a previous adjudication that no new and 
material evidence had been presented, will be evaluated, in 
the context of the entire record.  Evans v. Brown, 9 Vet. 
App. 273 (1996).

"New" evidence means existing evidence not previously 
submitted to VA. "Material" evidence means existing 
evidence that by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156.

With the above criteria in mind, the relevant facts will be 
summarized.  Service connection for hepatitis C was denied by 
February 2004 rating decision about which the Veteran was 
notified in that month.  The Veteran did not file an appeal 
to this decision; as such, it is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2003).  

The evidence before the adjudicators in February 2004 
included the service treatment records which did not reflect 
any evidence of hepatitis.  The post service evidence 
included VA and private medical evidence dated in 2003 
reflecting a diagnosis of Hepatitis C.  It was the Veteran's 
assertion that his hepatitis was the result of spinal taps 
performed in service and exposure to the blood of others 
while working as a cleaning man.  The conclusion following a 
July 2003 VA examination was that it was "very unlikely" 
that an in-service spinal tap was the cause of the Veteran's 
hepatitis C.  

In connection with the claim to reopen, the Veteran asserted 
as in-service causes for his hepatitis C air gun 
inoculations, shared razors and occupational exposure to body 
fluids such as vomit and blood while cleaning floors, sinks 
and toilets.  He submitted a medical extract discussing the 
risk of contracting hepatitis C due to, among other causes, 
exposure to blood or other body fluids.  Also submitted were 
copies of Board decisions that granted service connection for 
hepatitis C wherein it was claimed that in-service 
inoculations were the cause of hepatitis C.  

The additional evidence received since the February 2004 
rating decision also included reports from an April 2008 VA 
liver examination.  These reports note that the claims file 
was reviewed prior to the examination.  Following a review of 
this evidence and examination of the Veteran, the examiner 
concluded that the Veteran had Hepatitis C but noted that 
current medical literature did not show sufficient evidence 
to prove that air gun immunization can be a source of 
infection with hepatitis C and that it was therefore less 
likely than not that the Veteran's hepatitis C was the result 
of in-service inoculations. 

Additional evidence included a July 2008 opinion from a VA 
nurse practitioner who after reviewing the claims files and 
electronic VA medical record pertaining to the Veteran and 
research by the Center for Disease Control (CDC) and VA 
regarding risk factors for hepatitis C that concluded as 
follows:  

This veteran did have an occupation 
within the service which may have 
involved some exposure to blood and body 
fluids, and it is as likely as not that 
he did receive his air gun vaccinations.  
It is also well documented in the file 
that the veteran has a long history of 
alcohol and drug use, including IV drug 
use, specifically IV heroin drug use in 
1971 through 1976 as well as cocaine use 
in the past.  Based on the current 
information, the highest probability for 
contracting hepatitis C is from IV drug 
use based on the CDC . . . There is [an] 
extremely low, less than 5% chance of 
contracting hepatitis C due to air gun 
inoculations, and without further 
information to indicate significant 
exposures to blood and body fluids, while 
in the service, the veteran's highest 
risk factor would by far be his IV drug 
use.  Even with exposure to blood and 
body fluids, the percentage of 
contracting [hepatitis C] would be 
somewhere between 5% and 15% [likelihood] 
at the highest versus 60% for IV drug 
use.  Based on the available information 
and research, the veteran's hepatitis C 
is most likely secondary to his IV drug 
use versus air gun inoculations or 
occupational exposures to any blood or 
body fluids. 

While it is not clear from the August 2008 statement of the 
case whether the Veteran' claim was considered to be 
reopened, notwithstanding any decision by the RO with respect 
to whether a claim is reopened, the Board must conduct an 
independent review of the evidence to determine whether new 
and material evidence has been received.  See Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  Reviewing this 
evidence, there has been no competent medical evidence 
submitted since the February 2004 rating decision linking the 
Veteran's hepatitis C to service.  In fact, the additional 
evidence addressing such a linkage as set forth above has 
contradicted, rather than supported, the assertions of the 
Veteran as to the in-service causes of this condition.  With 
respect to the medical extract and Board decisions, they 
offer no information specific to the Veteran that links his 
hepatitis C to service.  Thus, as the additional evidence 
does not contain any medical evidence or opinions specific to 
the Veteran that links hepatitis C to service, they do not 
represent "material" evidence.  Hickson, supra.  

As for the testimony of the Veteran at the hearing before the 
undersigned that his hepatitis C is the result of service, to 
include as a result of air gun inoculations or exposure to 
blood secondary to occupational exposure therein, to the 
extent the assertions are considered as "new," they are not 
"material" as such assertions from lay persons as to 
matters that require medical expertise do not constitute 
material evidence to reopen the claim.  Moray v. Brown, 5 
Vet. App. 211, 214 (1995) (holding that lay assertions of 
medical causation cannot serve as a predicate to reopen a 
previously denied claim).  In sum, the Board finds that none 
of the additional evidence received since the February 2004 
rating decision raises a reasonable possibility of 
substantiating the claim for service connection for hepatitis 
C as it does not contain any probative competent medical 
evidence demonstrating that the Veteran has this condition as 
a result of service.  Therefore, none of this evidence is 
material, and the claim for entitlement to service connection 
for hepatitis C is not reopened.  As new and material 
evidence to reopen the finally disallowed claim for service 
connection for hepatitis C has not been received, the benefit 
of the doubt doctrine is not applicable.  Annoni v. Brown, 5 
Vet. App. 463, 467 (1993)



ORDER

New and material evidence having not been received, the claim 
for service connection for hepatitis C is not reopened, and 
the appeal is denied.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


